DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicants have sufficiently amended the claims to overcome the prior art of record.  The closest prior art of record, known by Patel et al. (US Serial No. 2011/0082238), teaches a composition suitable for forming a three dimensional object, the composition comprising a 25-80% of a low viscosity resin (photosensitive monomer, e.g. 2-hydroxyl ethyl acrylate [0063-0064]) [0024; 0128], 2-60% by weight of a higher viscosity resin (crosslinking agent) [0025; 0129], for example TMPTA (trimethylolpropane triacrylate) [0101], 2-25% by weight of a toughening agent [0026; 0130], 0.1-10% by weight of a photoinitiator [0027; 0132], 0-25% by weight of a filler powder [0123; 0134], such as alumina (Al2O3) [0123] and/or a pigment [0123].  Patel et al. teaches the filler material can be surface treated with silane coupling agents such as methacryloxy propyl trimethoxysilane (reads on KH570) and glycidoxy propyl trimethoxysilane (reads on KH560) [0125].
Patel et al. fails to teach employing a diethoxyacetophenone photoinitiator, fails to teach a liquid polysulfide rubber, and fails to teach a micrometer-sized zirconium oxide particle.  Patel et al. further fails to teach of the claimed amounts required for each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767